IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44694

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 557
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 28, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
AMANDA RUTH KLAMM,                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Amanda Ruth Klamm pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1). The district court imposed the sentence agreed upon by the parties: a unified
sentence of four years with two years determinate.        The district court then suspended the
sentence and placed Klamm on supervised probation for thirty months. Klamm appeals asserting
that the district court abused its discretion by imposing an excessive sentence.
       The doctrine of invited error applies to estop a party from asserting an error when his or
her own conduct induces the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864


                                                 1
P.2d 654, 657 (Ct. App. 1993). One may not complain of errors one has consented to or
acquiesced in. State v. Caudill, 109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131
Idaho 600, 605, 961 P.2d 1203, 1208 (Ct. App. 1998). In short, invited errors are not reversible.
State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to
sentencing decisions as well as rulings made during trial. State v. Griffith, 110 Idaho 613, 614,
716 P.2d 1385, 1386 (Ct. App. 1986).
       Therefore, Klamm’s judgment of conviction and sentence are affirmed.




                                               2